Citation Nr: 1810859	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  10-47 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for right knee medial meniscectomy, rated currently as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran served on active duty from April 1969 through December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In the Veteran's substantive appeal, he requested a Board hearing but that request was later withdrawn in an October 2014 VA Form 21-4138 statement received from the Veteran's representative.  Neither the Veteran nor his representative has made a renewed request for a hearing.  

Historically, a July 2002 rating decision granted service connection for residuals of a right knee meniscectomy which was assigned an initial 10 percent rating under Diagnostic Codes 5299-5010 (traumatic arthritis), which was the Veteran's only service-connected disorder. 

Following a September 2009 VA rating examination, the October 2009 rating decision which is appealed confirmed and continued that rating.  

The Board remanded this case for further development in August 2015.  

Following a VA rating examination in January 2016, a February 2016 rating decision granted service connection for degenerative joint disease (DJD) of the right knee which was assigned an initial 10 percent rating, all effective June 22, 2009 under Diagnostic Code 5260 (limitation of flexion) and changed the Diagnostic Code for evaluating the meniscectomy residuals from Diagnostic Codes 5299-5010 to DC 5259 (symptomatic removal of a semilunar cartilage).  

The Board remanded the case in September 2016 for further development.  

Following a December 2016 VA rating examination, a March 2017 rating decision granted service connection for instability of the right knee which was assigned an initial 20 percent disability rating, under Diagnostic Code 5258 (for moderate recurrent subluxation or instability) effective December 13, 2016; and granted service connection for limitation of right knee extension which was assigned an initial 10 percent rating for limited right knee extension under Diagnostic Code 5261 (limitation of extension), effective December 13, 2016.  

A June 2017 rating decision granted earlier effective dates for the 20 percent rating for right knee instability and 10 percent for limited right knee extension, as of January 14, 2016 (date of VA examination).  By that rating decision the Veteran had a combined disability rating of 40 percent.  

The Board remanded this case again in September 2017 for further development.  

Following a November 2017 VA rating examination a June 2017 rating decision granted earlier effective dates, from December 13, 2016 to January 14, 2016 (date of VA examination) for the 20 percent rating for right knee instability and the 10 percent rating for right knee limited extension.  

The Board must at this time observe that the Veteran has not appealed any of the rating decisions since October 2009.  Thus, the ratings assigned for right knee limited flexion, limited extension, and instability are not on appeal.  


FINDINGS OF FACT

The Veteran has had a right knee meniscectomy.


CONCLUSION OF LAW

The 10 percent rating assigned is the highest schedular rating assignable for symptomatic residuals of a right knee meniscectomy and the criteria for referral for extraschedular consideration are not met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5259 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Analysis

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity after a review of the entire history.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14.  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The major concern is whether any common manifestations are improperly compensated more than once.  If manifestations causing additional functional impairment have not resulted in a compensable or elevated rating they have not been compensated for separate evaluation and pyramiding purposes.  Lyles v. Shulkin, No. 16-0994, slip op. at 14 (U.S. Vet.App. Nov. 29, 2017).  

Separate ratings may be assigned for limited knee motion in flexion and in extension, as well as for instability, under DCs 5260, 5261, and 5257.  VA Gen. Counsel. Prec 23-97 (July 1, 1997) (a DC need not include an exhaustive list of symptoms) and, additionally a separate compensable rating may be assigned for menisceal pathology under DCs 5258 or 5259.  Lyles v. Shulkin, No. 16-0994, slip op. at 10 (U.S. Vet.App. Nov. 29, 2017).  

Where there is symptomatic removal of semilunar cartilage, a 10 percent rating is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5259.  

As noted in the Introduction, the only issue before the Board is the proper rating for the service-connected residuals of a meniscectomy of the right knee inasmuch as the Veteran did not appeal the rating decisions which granted service connection and assigned initial disability ratings for other manifestations of right knee disability, i.e., limited extension, limited flexion, and instability.  

Specifically, the Veteran is in receipt of a 20 percent rating for instability of the right knee, a 10 percent rating for limitation of flexion of the right knee, and a 10 percent rating for limitation of extension of the right knee.  And all this is in addition to the 10 percent rating assigned for residuals of a right knee meniscectomy under Diagnostic Code 5259 which is the highest schedular rating assignable for residuals of a meniscectomy.  Combining the evaluations for all of the separately rated manifestations of right knee disability results in a combined disability evaluation of 40 percent.  This 40 percent rating equals the maximum rating which may be assigned for disabilities at or below a knee under the amputation rule, set forth at 38 C.F.R. § 4.68, which provides that "[t]he combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  For example, the combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation, diagnostic code 5165.  

This 40 percent rating may be further combined with evaluation for disabilities above the knee but not to exceed the above the knee amputation elective level."  Here, other than the service-connected right disorders, as discussed above, which result in a combined disability evaluation under 38 C.F.R. § 4.25 of 40 percent, the Veteran has no other service-connected disabilities of the right lower extremity, or in fact any other service-connected disorder.  Also, it is not contended or shown that the Veteran now has or has ever had any osteomyelitis of the right knee which, under a Note to Diagnostic Code 5000 (osteomyelitis) provides for two possible exceptions to the amputation rule.  

Accordingly, the Veteran is in receipt of the highest schedular rating assignable for residuals of a meniscectomy of the right knee and, so, as a matter of law a higher schedular disability rating may not be assigned.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the law, and not the facts, is dispositive of the claim the claim lacks legal merit and the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).   

Extraschedular Consideration

The above determination is based on consideration of the applicable provisions of VA's rating schedule.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).

The United States Court of Appeals for the Federal Circuit had held that an extraschedular rating may be assigned which considers the combined impact of multiple service-connected disorders.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).  However, in Yancy v. McDonald, 27 Vet. App. 484, 496 (2016) it was held that when there are multiple service-connected disorders the Board's jurisdiction was limited to only those service-connected disorder(s) on direct appeal because it lacked jurisdiction to consider whether extraschedular referral for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal.  Yancy, 27 Vet. App. at 496 (2016).  In this regard, on December 8, 2017, VA issued a Final Rule amending 38 C.F.R. § 3.321(b)(1), effective January 8, 2018, to clarify that an extraschedular rating may not be based on the combined effect of multiple service-connected disabilities.  See Final Rule, 82 Fed.Reg. 57830, 57,835 (Dec. 8, 2017); see also proposed revision 81 Fed.Reg. 23228, 23232 (Apr. 20, 2016).  This revision is applicable to all applications for benefits that are received by VA on or after January 8, 2018 or that are pending before VA, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit (Federal Circuit) on January 8, 2018.  

Thus, only the service-connected residuals of a meniscectomy will be considered for potential extraschedular evaluation.  In this regard, it must be noted that as discussed above the combined disability rating for all of the Veteran's various manifestations of disability of the right knee equals the amputation rule.  And, in this case, it is neither contended nor shown that his impairment is of such severity as to equate to amputation of the right leg below the knee.  

In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or malaligned joints, and crepitation.  

As to the contention, express or implied, that because the rating criteria are silent as to effects of occupational and daily activities, the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014)(nonprecedential memorandum decision).  

With respect to impairment as to specific functions of the knee, climbing stairs or ladders requires an individual to bend the knees, as well as bear weight on the knees.  The specific acts of bending the knee in flexion or extension that may be required to climb stairs or ladders are contemplated by the schedular rating criteria based on limitation of motion (flexion and extension), to include as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors.  See 38 C.F.R. § 4.71a, DCs 5260, 5261, Plate II; see also 38 C.F.R. § 4.71a DC 5003.  

Crepitation is defined as a sound like that made by throwing water into a fire or the noise made by rubbing together the ends of a fractured bone.  See Burton v. Shinseki, 25 Vet. App. at 1, 6 (2011).  Crepitation is specifically considered under the schedular rating criteria under 38 C.F.R. § 4.59.  

The symptom of popping is similar to crepitation, and the latter is defined as a sound like that made by throwing water into a fire or the noise made by rubbing together the ends of a fractured bone.  See Burton, 25 Vet. App. 1, 6 (2011) (quoting Dorland's Illustrated Medical Dictionary 437 (31st ed. 2007)).  Crepitation is considered under the schedular rating criteria under 38 C.F.R. § 4.59.  

The specific acts of bending the knee in flexion or extension that may be required to dress oneself are contemplated by the schedular rating criteria based on limitation of motion (flexion and extension), to include as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, which are incorporated into the schedular rating criteria.  See 38 C.F.R. § 4.71a, DCs 5260, 5261, Plate II; see also 38 C.F.R. § 4.71a DC 5003.  

As to functional impairment with respect to exercise, to the extent that exercise involves any type of knee motion, all limitations of motion of the knee in any direction, including in flexion or extension, are contemplated by the schedular rating criteria.  See 38 C.F.R. § 4.71a, DCs 5260, 5261, Plate II.  

Feelings of giving way are similar to limited motion of the knee due to weakness or weakened movement, incoordination, or fatigability, which have all been considered under the schedular rating criteria.  Moreover, to the extent that feelings of giving way are similar to instability of station, such functional impairment is contemplated under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

The lifting of day-to-day objects (to the extent the lifting is performed by the knee rather than only arms and shoulders) may suggest lifting of the objects by bending (flexion) of the knee when lifting by primarily using the legs, arms, and shoulders.  To the extent that lifting requires bending (flexion) of the knee, knee flexion is explicitly part of the schedular rating criteria.  See 38 C.F.R. § 4.71a, DCs 5260 and 5261, Plate II. 

The symptom of locking is specifically contemplated under the schedular rating criteria under DC 5258.  See 38 C.F.R. § 4.71a.  To the extent that locking is painful, and causes limitation knee motion, to include as due to weakness, incoordination, or fatigability, such symptoms and impairment have been considered under the schedular criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Interference with sitting is considered as part of the schedular rating criteria under 38 C.F.R. § 4.45. To the extent that prolonged sitting causes incidental knee pain, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as fatigability, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Interference with standing is considered as part of the schedular rating criteria under 38 C.F.R. § 4.45, which contemplates instability of station and interference with standing and weight-bearing.  To the extent that prolonged standing causes incidental knee pain, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness, incoordination, and fatigability, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Interference with standing is considered as part of the schedular rating criteria under 38 C.F.R. § 4.45, which contemplates disturbance of locomotion, instability of station, and interference with weight-bearing because prolonged walking necessarily involves weight bearing.  38 C.F.R. § 4.45.  To the extent that prolonged walking or weight-bearing causes incidental knee pain, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness or weakened movement, incoordination, and fatigability, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Standing from a seated position requires an individual to position himself/herself for standing by using the legs.  In this regard, to the extent that standing from a seated position requires bending (flexion or extension of the knee), knee extension and flexion are explicitly part of the schedular rating criteria.  See 38 C.F.R. § 4.71a, DCs 5260 and 5261, Plate II.  

Stiffness is defined as rigidity or decreased flexibility or as ankylosis.  See Dorland's Illustrated Medical Dictionary 1774 (32nd ed. 2012).  To the extent stiffness is limited to locking, it is specifically considered under DC 5258.  To the extent that stiffness is similar to, or a form of, limitation of motion, to include as due to pain, such limitation of motion has been considered under the schedular rating criteria under the relevant limitation of motion diagnostic code or as an orthopedic factor that limits motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; DeLuca, 8 Vet. App. 202; Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Accordingly, the Board finds that the Veteran has not established that the service-connected residuals of a meniscectomy of the right knee presents such an exceptional or unusual disability picture as to render the Rating Schedule inadequate for assigning an appropriate disability evaluation.  


ORDER

An increased disability rating for right knee medial meniscectomy, rated currently as 10 percent disabling, is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


